Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered November 30, 1993, convicting him of murder in the second degree (two counts), robbery in the first degree, attempted robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The challenged comments in the prosecutor’s summation were either within the bounds of permissible rhetorical comment afforded counsel during summation, responsive to the defendant’s summation, constituted fair comment on the evidence, or related to matters which were fairly inferable from the evidence (see, People v Ashwal, 39 NY2d 105; People v Miller, 183 AD2d 790; People v Wilson, 173 AD2d 751).
Further, the trial court did not violate its ruling prohibiting a particular witness from making an in-court identification, by allowing that witness to testify at trial as to his observations at the scene of the crime, including his description of the perpetrator (see, People v Sanders, 66 NY2d 906).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.